Citation Nr: 0843372	
Decision Date: 12/16/08    Archive Date: 12/23/08

DOCKET NO.  06-18 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA 
disability compensation benefits in the calculated amount of 
$2,532.74.  



ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel



INTRODUCTION

The veteran had active military service from March 1990 to 
September 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 decision of the RO's 
Committee on Waivers and Compromises (COWC) that denied the 
veteran's request to waive overpayment of $2,532.74.  

The veteran was scheduled to testify before a Veterans Law 
Judge in a hearing in October 2008, but failed to appear 
without good cause.  His request for a hearing is accordingly 
deemed to be withdrawn.    See 38 C.F.R. § 20.702(d) (2008).  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue herein decided has been accomplished.  

2.  The veteran's action in failing to timely notify VA of 
his incarceration, which created the overpayment in question, 
does not rise to the level of fraud, misrepresentation, bad 
faith, or lack of good faith in his dealings with the 
government.  

3.  The actions of the veteran solely contributed to the 
creation of the overpayment indebtedness.  

4.  The collection of the debt would not deprive the veteran 
of basic necessities or create an undue hardship for the 
veteran.  

5.  The recovery of the debt would not nullify the objective 
for which the benefits were intended, as the veteran retains 
the disability compensation benefits authorized by law to a 
VA beneficiary who is incarcerated.

6.  A failure to make restitution would result in unfair gain 
to the veteran at the expense of the government.  

7.  The evidence of record does not show that the veteran 
changed position to his detriment in reliance on the receipt 
of the overpaid benefits.  



CONCLUSION OF LAW

The recovery of the overpayment of VA disability compensation 
benefits in the calculated amount of $2,532.74 would not be 
contrary to the standards of equity and good conscience.  
38 U.S.C.A. §§ 5107, 5302 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 1.962, 1.965, 3.665 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No.  
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A.  
§ 5103A; 38 C.F.R. § 3.159(c).  

The notice provisions of VCAA are not applicable to waiver 
claims.  Barger v. Principi, 16 Vet. App. 132, 138 (2002).  
However, in connection with the waiver claim on appeal, the 
veteran has been notified of the reasons for the denial of 
the claim, and has been afforded the opportunity to present 
evidence and argument with respect to the claim.  The Board 
finds that these actions are sufficient to satisfy any duties 
to notify and assist regarding the request for waiver of 
overpayment debt.  


II.  Analysis

Absent fraud, misrepresentation, or bad faith, a waiver of 
indebtedness may be authorized in a case in which collection 
of the debt would be against equity or good conscience.  See 
38 U.S.C.A. § 5302(a); 38 C.F.R. §§ 1.962, 1.963, 1.965.  
 
The Board notes that the veteran has not questioned the 
validity of the indebtedness at issue.  Instead, he contends 
that collection of the debt would be against equity and good 
conscience.  

In any event, the establishment of an overpayment in this 
case was correct since the veteran's compensation benefits 
were required to be reduced to one-half rate after being 
incarcerated more than 60 days. See 38 U.S.C.A. §§ 1114, 5313 
(West 2002); 38 C.F.R. § 3.665 (2008).  The veteran does not 
contend otherwise.

As the veteran has not questioned the validity of the debt, 
and as the Board is satisfied that the debt was properly 
created, that question need not be examined further.  See 
Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991).  
Therefore, the remaining question is whether recovery of the 
overpayment would be against equity and good conscience.  
.  
In that regard, if there is an indication of fraud, 
misrepresentation, or bad faith in the creation of the 
overpayment, waiver of the overpayment is automatically 
precluded and further analysis is not warranted.  See 
38 U.S.C.A. § 5302(a); 38 C.F.R. §§ 1.962, 1.963, 1.965.  

In this case, the February 2006 COWC decision found no fraud, 
misrepresentation or bad faith on the part of the veteran.  
However, the Board must render an independent determination 
on that issue.  See Ridings v. Brown, 6 Vet. App. 544, 546 
(1994).  

A debtor's conduct is deemed to constitute "bad faith" if 
such conduct, although not undertaken with actual fraudulent 
intent, is undertaken with intent to seek an unfair 
advantage, with knowledge of the likely consequences, and 
results in a loss to the government.  A debtor exhibits 
"lack of good faith" where the debtor's conduct shows an 
absence of honest intention to abstain from taking unfair 
advantage of the government.  Any "misrepresentation of 
material fact" must be more than non-willful or mere 
inadvertence.  38 C.F.R. § 1.962(b).  

In this case, as noted below, the veteran submitted two 
letters to VA shortly after being incarcerated.  He did not 
reveal in either letter that he was incarcerated at that 
time.  However, the veteran subsequently notified the VA of 
his own accord that he was incarcerated.  Therefore, the 
Board finds no bad faith and no indication of fraud or 
misrepresentation by his initial omission.  

Thus, the question remaining for the Board's consideration is 
whether recovery of the indebtedness would be against the 
principles of equity and good conscience.  38 U.S.C.A. 
§ 5302; 38 C.F.R. §§ 1.963, 1.965.  

In making this determination, consideration will be given to 
the following elements, which are not intended to be all-
inclusive: (1) fault of the debtor:  where actions of the 
debtor contribute to the creation of the debt; (2) balancing 
of faults:  weighing fault of the debtor against Department 
of Veterans Affairs fault; (3) undue hardship: whether 
collection would deprive debtor or family of basic 
necessities; (4) defeat the purpose: whether withholding of 
benefits or recovery would nullify the objective for which 
benefits were intended; (5) unjust enrichment: failure to 
make restitution would result in unfair gain to the debtor; 
(6) changing position to one's detriment: reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation. 38 C.F.R. § 1.965(a).

Here, the veteran was awarded service connection for 
residuals of a right ankle sprain as 10 percent disabling, 
effective September 16, 1993.  In an attachment to the rating 
decision, the veteran was notified that (1) his benefits 
would be reduced upon incarceration and (2) that he must 
notify VA immediately upon a change of address.  On September 
28, 2001, he was incarcerated.

In December 2001, several months after being incarcerated, 
the veteran wrote to VA.  He felt that he did not receive his 
full yearly benefits increase and asked for clarification.  
The letter did not reveal that the veteran was then 
incarcerated.  It also did not provide a return address which 
might suggest a correctional facility.  The veteran wrote a 
similar letter in February 2003.  In fact, the veteran did 
not notify VA that he was incarcerated until November 28, 
2004, when he submitted a new claim for compensation 
benefits.  

Thereafter, in July 2005, the RO received confirmation of the 
veteran's incarceration from the correctional facility.  
Accordingly, in August 2005, the RO notified the veteran of 
its intent to reduce his benefits, retroactive to November 
27, 2001, thereby creating the overpayment.  The veteran 
requested a waiver of the debt in August 2005.  Such request 
was denied by the COWC in a February 2006 decision.  

The veteran now argues that the overpayment should be waived 
since he had "no way or idea of knowing any VA policies 
regarding VA benefit checks payment amounts after being 
incarcerated."  He claims that if he had known, he would 
have provided notice of his incarceration to VA.  

The Board notes that a veteran who is a recipient of VA 
benefits is responsible for notifying VA of all circumstances 
which will affect entitlement to receive the rate of the 
benefit being paid, and such notice must be provided when the 
recipient acquires knowledge that his income or other 
circumstances which would affect his or her entitlement to 
receive, or the rate of, the benefit being paid. 38 C.F.R. § 
3.660(a)(1) (2008).  As explained above, one of those 
circumstances is incarceration.  See 38 U.S.C.A. §§ 1114, 
5313; 38 C.F.R. § 3.665.  

The record shows that the veteran received notice of this 
requirement when he was sent a copy of VA Form 21-8764 (the 
form used for such purposes) as an attachment to the March 
1995 rating decision granting his claim for compensation 
benefits.  

Considering that the veteran had full notice that he was 
responsible for notifying VA of his change of status, but 
failed to do so until approximately three years after being 
incarcerated, the Board finds that the veteran is solely at 
fault in creating the debt.  Therefore, the veteran's 
contentions attributing fault to VA or to factors beyond his 
control are without merit.  

The veteran has also argued that the disability benefits are 
his only source of income while incarcerated.  Due to 
"several major health conditions," the death of his father, 
and the terminal illness of his mother, the veteran claims he 
has no other source of income for buying such personal items 
as stamps, pens, and snacks, while incarcerated.  The Board 
notes that veteran has indicated that he has four children, 
but that they are not dependent on his VA benefits.  

Similarly, in his May 2006 Substantive Appeal, the veteran 
indicated that he needs the full benefits to pay for medical 
care while incarcerated.  

The Board finds that these contentions are now moot.  The 
record shows that the veteran was released from incarceration 
in September 2007.  Moreover, the veteran asserted in his 
March 2006 Notice of Disagreement (NOD), and again in his May 
2006 Substantive Appeal, that the overpayment would only be 
an undue hardship while he was incarcerated.  He specifically 
stated that he would be able to repay the debt following 
release.  

Therefore, the Board finds that repayment of overpaid 
benefits is not an undue hardship and will not deprive the 
veteran of the basic necessities of life.  

The Board also finds that the recovery of the debt would not 
nullify the objective for which benefits are intended.  
Disability compensation is intended to provide supplemental 
income to offset industrial impairment due to a service-
connected disability.  See 38 U.S.C.A. § 1155.  

However, where a veteran is incarcerated, there is no need 
for disability compensation to offset impairments in 
"earning capacity" because, due to incarceration, a veteran 
is not able to work or seek employment. See Bolton v. Brown, 
8 Vet.App. 185, 192 (1995) (Ivers, J., concurring).  This is 
the precise purpose for the requirement that disability 
compensation payments be reduced from a veteran's 61st day of 
incarceration.  See id.  

Additionally, waiving the overpayment would result in unjust 
enrichment since the veteran would receive considerable 
benefits to which he is not entitled.  See 38 U.S.C.A. §§ 
1114, 5313; 38 C.F.R. § 3.665.  On the other hand, making 
restitution will leave the veteran with the exact 
compensation to which he is entitled and will prevent an 
unfair gain to the veteran at the expense of the government.  

Finally, the evidence does not show that the veteran has 
changed position to his detriment in reliance on receipt of 
full VA disability benefits.  

The Board has weighed the factors and has specifically 
considered the veteran's fault in creating the overpayment in 
finding that recovery of the debt would not be contrary to 
equity and good conscience.  

In conclusion, the Board is not persuaded based on the record 
in this case that it would be against the principles of 
equity and good conscience to require that the veteran repay 
the indebtedness of $2, 532.74.  

The end result is not unduly favorable or adverse to either 
the veteran or the government, and the evidence is not so 
evenly balanced as to create doubt as to any material issue.  

Accordingly, the Board finds that the veteran's request for 
waiver of recovery of overpayment of his VA disability 
compensation benefit must be denied.  




ORDER

Waiver in the recovery of an overpayment of VA disability 
compensation benefits in the calculated amount of $2, 532.74 
is denied.  




____________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


